                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

CHARLOTTE CARROLL,                                §
                                                  §
                 Plaintiff,                       §
v.                                                §    Civil Action No. 3:19-CV-1804-L
                                                  §
TMX FINANCE OF TEXAS,                             §
                                                  §
                 Defendant.                       §

                                              ORDER

       On October 25, 2019, the United States Magistrate Judge entered the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (Doc. 45) (“Report”), recommending

that the court grant Defendant’s Motion to Compel Arbitration (“Motion”) (Doc. 5), filed August

5, 2019, and grant Defendant’s request to prejudice this action because all claims are subject to the

parties’ Arbitration Agreement. No objections to the Report were filed by Plaintiff.

       Having reviewed the Motion, briefs, evidence, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court.

       Section 3 of the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, provides for a stay

pending arbitration; however, when all claims are subject to arbitration, the court, in its discretion,

may dismiss the action with prejudice. Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164

(5th Cir. 1992) (citations omitted). The reason for dismissal with prejudice is that retaining

jurisdiction of the action by the district court serves no purpose because any remedies after

arbitration are limited to judicial review based on the grounds set forth in the FAA. Id. (citation

omitted). As all claims are subject to arbitration and should be arbitrated, the court determines that

Order – Page 1
there is no reason for it to retain jurisdiction over the action. Thus, the court agrees that dismissal

with prejudice of this action as requested by Defendant and recommended by the magistrate judge

is appropriate. The court, therefore, grants Defendant’s Motion to Compel Arbitration (Doc. 5),

dismisses with prejudice this action, and denies as moot Defendant’s alternative request to stay the

proceedings in this case pending arbitration. If Plaintiff wishes to pursue her claims against

Defendant, she must do so in arbitration in accordance with section the parties Arbitration

Agreement. Further, the court directs the clerk of the court to term all pending motions.

       It is so ordered this 18th day of November, 2019.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
